Dominion Oklahoma Texas
                                                                 Exploration & Production,
                                                                  Inc. and Exploration &
                                                                  Production Texas, LLC
                                                                    (Appellees/Cross-
                                                                   Appellants)Appellee/s

                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 19, 2014

                                   No. 04-14-00170-CV

               ANDERSON ENERGY CORPORATION and Ellersly, Inc.,
                          Appellants/Cross-Appellees

                                             v.

   Dominion Oklahoma Texas Exploration & Production, Inc. and Highmount Exploration &
                               Production Texas, LLC,
                             Appellees/Cross-Appellants

                From the 112th Judicial District Court, Sutton County, Texas
                                 Trial Court No. 0005419
                         Honorable Pedro Gomez, Judge Presiding


                                      ORDER
       The Second Joint Motion for Extension of Time to File Briefs is hereby GRANTED.
Time is extended to July 29, 2014.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court